SURAJ VENTURES, INC. Rehma House, 1032 Katkarwadi, Yari Road, Versove, Andheri (W) Mumbai, India 4000061 Telephone: 91 22 26398512 April 28, 2008. Via EDGAR United States Securities and Exchange Commission 100 F Street, N. E. Washington, D.C. 20549 Attention: H. Roger Schwall, Assistant Director Mail Stop Dear Sirs: Re:Suraj Ventures, Inc. (the “Company”) Registration Statement on Form SB-2 Filed January 30, 2008 File No. 333-146791 We acknowledge receipt of Staff’s comment letter of February 15, 2008 respecting our Registration Statement on Form SB-2 identified in the caption above. In light of the recent rule change we have forwarded, electronically, one clean copy and one ‘red-line’ copy of Amendment #2 on Form S-1. If Staff also wishes us to forward paper copies of this letter and enclosures please so advise. Our responses below are in answer (and have the corresponding number) to the comments in the Staff’s letter of February 15, 2008.Please note that all page references below refer to the enclosed copy of Amendment #2 to our S-1: General 1.We apologize for the confusion occasioned by our last response letter dated January 30, 2008.Frankly, I was confused by the content of Staff’s comment letter of February 15, 2008.I finally discovered what occurred.In short, owing to an inadvertent miscommunication between me and a person assisting me, by ‘edgaring’this filing, the response letter dated January 30, 2008 Staffreceived was a draft.On the basis of my instructions, that draft letter was prepared for my review and revision.That draft letter, inadvertently sent to Staff contained a number of errors, which errors I corrected in the final version.I sincerely apologize that, instead of the ‘final form’ letter, a draft, with errors in it, was sent to Staff.Not incidentally, I wish to assure Staff that we have taken steps to ensure to the best of our ability that such errors (in communication between me and those assisting me in preparing documents and filing them with your office) will not occur again. -1- Accompanying this letter is my letter to Staff, dated January 31, 2008, the ‘final form’ that was corrected and approved by me for submission to Staff (the “Final Form Letter”) back in January. To reiterate what I said in the accompanying Final Form Letter (until recently, the letter I thought you had received) Mr. Dan Eng played no role in the drafting of our registration statement.Mr. Eng’s representation related solely to his opinion respecting the legality of the shares. We engagedDTDM Capital Management (“DTDM”), Las Vegas, NV, to assist in the preparation of our Registration Statement.DTDM is an independent consultant and is not affiliated with either the Company or its principals.For its services, DTDM was paid $ 15,000.See the table in “Management Discussion & Analysis or Plan of Operations”, Page 23.As indicated in the Final Form Letter, we learned that DTDM also provided its services to Siga and Laural. 2. I again apologize for the confusion in our last communication occasioned by our inadvertently sending Staff a draft of my Final Form Letter.I trust that the accompanying Final Form Letter, the intended response to Staff’s initial comment letter, clarifies my thinking on the issue of ‘similar language’; and that it addresses Staff’sconcerns in that regard respecting the similarity of languageStaff observed in filings from other, unrelated, registrants.Further, and as we have disclosed, the Company engaged DTDM to assist in preparation of our Registration Statement.Unfortunately, it appears that DTDM used language, similar to that found in other registration statements, in our Registration Statement (i.e. “…we engaged the same consultant…” as disclosed in my Final Form Letter)Nevertheless, as indicated below, and despite any similarities to registration statements filed by others, we are satisfied that the enclosed Amendment #2 to our registrations statement does precisely and completely describe the particular facts and circumstances relevant to our affairs. 3.We appreciate that we are responsible for accurate and complete disclosure tailored to our precise circumstances and that it is not appropriate for us to rely on disclosure prepared by, or for, others if it does not precisely and completely describe the particular facts and circumstances relevant to our affairs.We are confident that the enclosed Amendment #2 meets that standard.Once again, Staff’s receipt of a draft of my Final Form Letter led to a compounding of Staff’sconfusion over Mr.
